NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                        File Name: 08a0551n.06
                        Filed: September 5, 2008

                                      No. 07-3988

                      UNITED STATES COURT OF APPEALS
                           FOR THE SIXTH CIRCUIT


YU LIN,

      Petitioner,

             v.                                              On Petition for Review of an
                                                             Order of the Board of
MICHAEL B. MUKASEY, Attorney General,                        Immigration Appeals

      Respondent.




                                                       /


Before:      GUY, BATCHELDER, and McKEAGUE, Circuit Judges.

      RALPH B. GUY, JR., Circuit Judge.          Petitioner Yu Lin seeks review of the final

order of the Board of Immigration Appeals (BIA) dismissing her appeal from the

Immigration Judge’s (IJ) decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). In this appeal, petitioner

challenges the BIA’s finding that the record supported the IJ’s adverse credibility

determination, and argues for remand to the BIA on the grounds that the record is

incomplete. After review of the record and the applicable law, we deny the petition for

review.

                                            I.
No. 07-3988                                                                                    2

       Lin, a native and citizen of China, entered the United States on April 4, 2005. She

gave a sworn statement to an asylum officer at Los Angeles International Airport that day,

and underwent a “credible fear” interview on April 8, 2005. On both occasions, Lin said she

came to the United States because she was a Falun Gong practitioner and feared that she

would be harmed if she returned to China. Lin stated that she had no relatives in the United

States, and that she lost her Chinese passport while in transit. Lin stated during the credible

fear interview that she had become a Falun Gong practitioner in April 2004, but she was

unable to give many specifics about the religion. Lin also reported that she had one brother

and one sister. The Department of Homeland Security served petitioner with a Notice to

Appear charging her with removability as an alien not in possession of valid entry and travel

documents, which she would later concede. See 8 U.S.C. § 1182(a)(7)(A)(i)(I).

       On October 19, 2005, Lin filed an asylum application contradicting her earlier claim

and explaining that “Mr. Zhang,” the “snakehead” who helped her, told her to say that she

was a Falun Gong practitioner so she could stay in the United States.1 Instead, Lin asserted

a claim of persecution based on her opposition to China’s coercive family-planning policies.

Specifically, Lin attested that the Chinese government required unmarried females over the

age of 18 to report for a physical examination every six months to check for pregnancy and

sexual activity. If pregnant, the unmarried woman would be forced to have an abortion.

Failure to appear would result in monetary penalties, which, if not paid, could result in the

denial of the necessary certificates to marry, work, go to school, or live in a city other than

       1
         “Snakehead” usually refers to a Chinese smuggler who gets people out of China for a fee.
Petitioner testified that her parents paid Zhang $70,000 to help her enter the United States.
No. 07-3988                                                                                                  3

her home village. Lin stated that she missed an exam in 2000, and her parents raised the

money to pay the fine of 5,000 yuan (or $687). She also “missed 1-2 additional exams in

2001 and 2002,” but was unable to pay the penalties. As a result, Lin was denied the

certifications that would allow her to work legally, to marry, or to live or work outside her

home village. She stated that her registration was cancelled and that she could be arrested

for failing to pay the fines.

       Lin further stated, in contrast with her earlier statements, that she had three sisters and

one brother and that she was the second oldest of the five children. She wrote that her

mother, while pregnant with her fourth child, received official notice requiring her to report

for an abortion and sterilization. When her mother did not report, government officials came

to their home and tried unsuccessfully to drag her out. A few days later, government officials

returned with sledgehammers and smashed their home and belongings. The family fled to

another province, but left petitioner’s older sister, Quing Lin, to live with an aunt. According

to petitioner, the sister told her that government officials came looking for their parents and

told her that she would not qualify for high school because her parents did not obey the “one

family one child” policy.

       Petitioner’s asylum hearing was held on March 29, 2006, the same day as the hearing

on the asylum application of her older sister Quing Lin.2 The IJ noted his familiarity with

the sister’s testimony, acknowledged that both sisters’ claims were based on fear of

persecution for opposition to China’s coercive “pregnancy check” policies, and accepted the


       2
           The record indicates that Quing Lin entered the United States illegally one month before petitioner.
No. 07-3988                                                                                                   4

request that the sister’s testimony be transcribed and made part of the record in petitioner’s

case. 3 In an oral decision at the conclusion of the hearing, the IJ found that, unlike the sister,

petitioner was not credible. As a result, the IJ denied petitioner’s application for asylum,

withholding of removal, and protection under the CAT.

        Petitioner’s timely appeal was dismissed by the BIA, which explained that the IJ

properly based the adverse credibility determination on discrepancies between petitioner’s

initial statements and her testimony before the immigration judge. The BIA found that the

noted discrepancies constituted significant evidence of a lack of credibility, that the IJ’s

adverse credibility determination was not clearly erroneous, and that petitioner failed to meet

her burden of proof for asylum, withholding of removal, or relief under the CAT. This

timely petition for review followed.4

                                                      II.

A.      Asylum and Withholding of Removal

        When the BIA adopts the IJ’s reasoning, this court reviews the IJ’s decision directly

to determine whether the decision of the BIA should be upheld. Gilaj v. Gonzales, 408 F.3d

275, 282-83 (6th Cir. 2005). We review the legal determinations made by the IJ or BIA de

novo, but review the factual findings for substantial evidence. Mikhailevitch v. INS, 146 F.3d

384, 388 (6th Cir. 1998).             Credibility determinations—which are the focus of this

appeal—are considered to be findings of fact that are reviewed under the substantial evidence


        3
        The fact that the sister’s testimony is not part of the record is the basis for petitioner’s request for
remand to the BIA.
        4
            Lin has abandoned her claim for protection under the CAT in this appeal.
No. 07-3988                                                                                     5

standard. Sylla v. INS, 388 F.3d 924, 925 (6th Cir. 2004). Such findings of fact are

“conclusive unless any reasonable adjudicator would be compelled to conclude to the

contrary.” 8 U.S.C. § 1252(b)(4)(B). Under this standard, the decision of the IJ or BIA

should be upheld unless the evidence not only supports a contrary conclusion, but compels

it. Yu v. Ashcroft, 364 F.3d 700, 702-03 (6th Cir. 2004).

       Resolution of a request for asylum involves a two-part inquiry, under which the

petitioner must show that she qualifies as a “refugee” and that she merits a favorable exercise

of discretion. Id. at 702. A “refugee” is defined as an alien who is unable or unwilling to

return to her home country “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A). The definition further provides, in pertinent part, that

a person who has been persecuted for “resistance to a coercive population control program,

shall be deemed to have been persecuted on account of political opinion.”                Id. at §

1101(a)(42)(B).

       “The testimony of the applicant, if credible, may be sufficient to sustain the burden

of proof without corroboration.” 8 C.F.R. § 1208.13(a). “When an IJ determines that an

alien’s testimony lacks credibility, the IJ must include in his or her decision ‘specific reasons’

explaining why the IJ reached such a conclusion.” Singh v. Ashcroft, 398 F.3d 396, 402 (6th

Cir. 2005). We have also held that an adverse credibility finding must be “based on issues

that go to the heart of the applicant’s claim.” Sylla, 388 F.3d at 926. This requirement has

been modified, however, by provisions of the REAL ID Act of 2005, which apply to this case
No. 07-3988                                                                                                6

because petitioner filed her application after the effective date of May 11, 2005. 8 U.S.C.

§ 1158(b)(1)(B)(iii) (as amended by REAL ID Act of 2005, Pub. L. No. 109-13, 119 Stat.

231 May 11, 2005); see also Amir v. Gonzales, 467 F.3d 921, 925 n.4 (6th Cir. 2006). Under

the applicable standards, the factfinder may base a credibility determination on “all relevant

factors,” including “any inaccuracies or falsehoods in [the applicant’s] statements, without

regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart of the

applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii) (as amended).5

        Given petitioner’s admission that she “did not tell the truth” in the statements taken

at the airport or during the credible fear interview that followed several days later, credibility

was the central focus of the hearing before the IJ. Petitioner testified that she had lied

because “Mr. Zhang” told her to, and argues that the IJ failed to assess the adequacy of this

explanation. On the contrary, the IJ considered the explanation and found it lacking:

                In this case, [petitioner] testified that she was told by Mr. Zhang, who
        the Government correctly pointed out on closing argument is not available for
        cross-examination, to tell officers of the United States Government that she
        feared returning to China because she was a practitioner of Fal[un] Gong.
        [Petitioner] made that statement not once but twice, to the officer at the airport
        and then again after she had had a chance to rest and compose herself some
        four days later in the interview with the asylum officer. Indeed, it was at this
        second interview that respondent fleshed out, so to speak, her Fal[un] Gong
        case by saying that she had been a member . . . since April 2004 and she was
        a member . . . to improve her health.



        5
         Other “relevant factors” include: the petitioner’s demeanor, candor, or responsiveness; the inherent
plausibility of her account; the consistency between her statements, oral or written, regardless of when they
were made or whether they were taken under oath; and the consistency of those statements internally and
with other evidence in the record. 8 U.S.C. § 1158(b)(1)(B)(iii). The provisions governing credibility
determinations with respect to the withholding of removal were similarly modified by the REAL ID Act.
8 U.S.C. § 1229a(c)(4)(C) (as amended).
No. 07-3988                                                                                7

               . . . [I]n light of the circumstances under which these statements were
       made, the court finds that [petitioner] is not credible. [She] has established
       that she will say pretty much anything to be granted asylum and to remain in
       the United States. Her explanation that Mr. Zhang told her to say one thing but
       she is telling the truth today is not availing. Mr. Zhang is not available for
       cross-examination and indeed the explanation [she] gives pins all of the blame
       on the mysterious and non-present Mr. Zhang.

               This explanation is particularly unavailing when viewed in the light of
       her sister’s application and testimony earlier in the afternoon. Her sister based
       her claim throughout the proceedings and before the Asylum Office on her
       opposition to the coerced family planning practices of the Chinese
       government. There was no need for this [petitioner] to lie if she really feared
       returning to China because of her opposition to coerced family planning yet
       she did so on two separate occasions and in situations when she was assisted
       by an interpreter and had time to reflect about the wrongness of lying to
       immigration officials.

The IJ found, notwithstanding the “congruence” of petitioner’s claim with her sister’s, that

petitioner’s claim had no reliability.    Finding that petitioner was not credible, the IJ

concluded that petitioner failed to meet her burden of proof on any of her claims.

       We find that, under these circumstances, the IJ was entitled to rely on the admitted

falsehoods and material inconsistencies in petitioner’s statements to make an adverse

credibility determination. Indeed, the IJ recognized that it was particularly convenient for

petitioner to blame “Mr. Zhang,” who could not be cross-examined. Keeping in mind our

standard of review, the IJ’s adverse credibility determination is conclusive “unless any

reasonable adjudicator would be compelled to conclude to the contrary.” Petitioner has not

demonstrated that a reasonable factfinder would be compelled to accept her explanation for

lying about the basis for her claims and find her to be credible.

       Finally, an applicant seeking withholding of removal has to meet a more stringent
No. 07-3988                                                                                              8

burden of proof, which requires that she establish a clear probability that she would be

subjected to persecution if forced to return to her home country. Mikhailevitch, 146 F.3d at

391. As a result, an applicant who fails to show eligibility for asylum necessarily does not

qualify for withholding of removal. Singh, 398 F.3d at 401.

B.      Remand

        In a further assignment of error, petitioner argues for remand to the BIA so that the

transcript of the proceedings in the case of petitioner’s sister could be made part of the record

in this case. To be sure, the IJ granted the request that the record in this case include the

transcript of the hearing in petitioner’s sister’s case. There seems to be no dispute that the

government failed to meet its obligation to prepare a reasonably accurate and complete

record of the removal hearing on appeal to the BIA. Sterkaj v. Gonzales, 439 F.3d 273, 279

(6th Cir. 2006). As in Sterkaj, however, we lack jurisdiction to consider this claim because

petitioner did not raise this issue before the BIA. In that case, we explained that: “Although

an alien’s due process challenge generally does not require exhaustion (the BIA lacks

authority to review constitutional challenges), the alien must raise correctable procedural

errors to the BIA.” Id.; see also Ramani v. Ashcroft, 378 F.3d 554, 559 (6th Cir. 2004)).6

        The petition for review is DENIED.

        6
         We further note that to establish a due process violation requires proof of both an error and
substantial prejudice. Sterkaj, 439 F.3d at 279 n.2. We have held that a petitioner who claims that the
government provided an inaccurate or incomplete record must show that a complete and accurate record
would have changed the outcome of the case. Garza-Moreno v. Gonzales, 489 F.3d 239, 241-42 (6th Cir.
2007). Petitioner has not attempted to make this showing, but asserts generally that the sister’s testimony
would be relevant because her apparently successful claim for asylum also claimed persecution for
opposition to the same coercive family-planning policies. There is no suggestion in petitioner’s arguments
here, or before the BIA, that petitioner’s sister would have corroborated petitioner’s own claim of
persecution.